Title: Editorial Note on Franklin’s Accounts, 1780
From: 
To: 


No new accounts were initiated during the period of this volume. The following accounts cover these months: VI and VII (XXIII, 21); XII (XXV, 3); XVII (XXVI, 3); XIX and XXII (XXVIII, 3–4); XXIII (XXIX, 3); XXIV (XXXI, 3); XXV, XXVI, XXVII, and XXVIII (XXXII, 3–5); XXIX (XXXIII, 3). We offer here a summary of entries which have not found a place elsewhere in our annotation, but which provide insights into Franklin’s private and public life.
Account XXIII (William Temple Franklin’s Accounts, XXIX, 3), as usual, shows a mixture of official expenditures, household expenses, and personal items. On November 21, M. Beurier was paid for the rental of kitchen furniture since April 20, 1778; Franklin marked five months’ worth as a congressional expense. He also marked for congressional reimbursement the engraving on wood of his coat of arms, purchased on December 3, which he printed on passports; his subscription to the Mercure de France (renewed on November 1); New Year’s charity to the general postman and the penny postman; one account of Cabaret’s, for stationery supplies provided from January 1 through April 13; and the 72 l.t. Franklin gave the escaped prisoner Robert Benjamin Chew on April 13.
Frankin purchased special Christmas gifts for some of his young neighbors: two “Silk Work Bags for the Miss Brillon’s,” and a “bonbons Box for Miss Le Veillard.” On December 8, he paid the widow Cruchot for binding copies of his Political, Miscellaneous, and Philosophical Pieces. A special copy, bound in gilt-decorated moroccan leather, was delivered on December 31. These were presumably for gifts. For himself, he bought a pocket book, and on December 30 he remembered a previous purchase of “two Pair of Rabbit Fur Stockings.” He was evidently recovering from the gout; on January 4, and again on February 2, M. Mazars delivered pairs of newly-made cloth shoes.
On November 23, Franklin purchased the abbé Nollet’s six-volume Leçons de Physique; three days later, he bought a “Parrellel Ruler, Spectacles, &ca.” from Ciceri & Cie. (XXXI, 4n). Another scientific instrument dealer, Noseda, furnished on December 31 an “Electrical Machine” which cost 500 l.t. Franklin subscribed to the Journal de Paris and l’Esprit des Journaux; he also bought the Almanach royal for 1781, and on April 1 what he called the “Description of France &c” from Née.
Coimet, the cook, submitted periodic bills for kitchen expenses, and while Franklin rented most of his kitchen furniture from M. Beurier (above), he paid Beurier 18 l.t. for a “Fontaine de gré.” Franklin also purchased a coffee mill, a “bamboo,” and a sponge. Six cases of Madeira arrived from Orleans on December 6. Riondet provided “common Wines,” Mme Manoury furnished 100 bottles of “champaign non moussue,” and the limonadier Boutard was paid for the previous year’s beer account. Cabaret supplied paper and ink throughout the period, and on April 17 Franklin purchased a yard and a half of green baize for the press.
The household staff all collected wages near the end of the year for varying periods of time. Coimet was paid 204 l.t. for June 15 through December 15. Arbelot received his wages (including “wine &ca”) for February 9 through the end of the year; this came to 296 l.t. 9 s. For dinners when away from home during October, November, and December, at 15 s. each, he received an additional 51 l.t. Joseph Bogey, garçon de cuisine, received 90 l.t. 15 s. for “wages & wine” from April 15 through October 15. François’ wages from October 4 through January 4, along with his dinners in November and December, amounted to 101 l.t. 5 s. During François’ illness in early 1781, Franklin paid his surgeon and apothecary’s bills. Mme Le Maire, washerwoman, received 126 l.t. 14 s. for the previous six months. Franklin dispensed New Year’s gratuities to Coimet, Bonnefoi, and Picard the coachman.
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) shows Franklin buying kitchen furniture from Vitel, platewarmers from Dussaussois, and candles. He bought the Spectator, in English, from Pissot to send to Benjamin Franklin Bache, and paid the boy’s school expenses to M. “Rillet.”
Account XXV (Account of Postage and Errands, XXXII, 3). For these months, the bills were again submitted by Coimet and consist of postal expenses and errands to Paris, Versailles, and Auteuil.
Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4), contains several items unrecorded elsewhere, under the heading of Ferdinand Grand. Probably as a result of Deane’s settling his accounts, Bancroft was paid 6,000 l.t. due him from March 31, 1778. William McCarthy received 480 l.t., L’Air de Lamotte received his wages for “service in Dr. Franklin’s office,” amounting to 600 l.t., and on April 14 and 30 John Laurens received payments of 2,400 l.t.
Account XXIX (Franklin’s Account with Congress, XXXIII, 3), records charity given on March 6 to “A Poor Frenchman who had been taken.”
